United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 11-3692
                          ___________________________

                                   Cristobal Herrera

                               lllllllllllllllllllllPetitioner

                                             v.

             Eric H. Holder, Jr., Attorney General of the United States

                              lllllllllllllllllllllRespondent
                                      ____________

                       Petition for Review of an Order of the
                           Board of Immigration Appeals
                                   ____________

                            Submitted: September 4, 2012
                              Filed: September 7, 2012
                                   [Unpublished]
                                   ____________

LOKEN, BOWMAN, and COLLOTON, Circuit Judges.

                                     ____________

PER CURIAM.

      Cristobal Herrera, a citizen of Guatemala, petitions for review of an order of the
Board of Immigration Appeals (BIA) affirming an immigration judge’s denial of
asylum, withholding of removal, and cancellation of removal. After careful review,
we conclude that the denials of asylum and withholding of removal are supported by
substantial evidence on the administrative record as a whole. See Khrystotodorov v.
Mukasey, 551 F.3d 775, 781 (8th Cir. 2008). We lack jurisdiction to review the BIA’s
discretionary decision denying cancellation of removal because Herrera failed to show
that removal would result in exceptional and extremely unusual hardship to his
children. See Zacarias-Velasquez v. Mukasey, 509 F.3d 429, 434 (8th Cir. 2007).

      Accordingly, we deny the petition for review. See 8th Cir. R. 47B.
                     ______________________________




                                         -2-